Case 18-31436   Doc 60   Filed 11/29/18 Entered 11/29/18 13:58:18   Desc Main
                           Document     Page 1 of 4
Case 18-31436   Doc 60   Filed 11/29/18 Entered 11/29/18 13:58:18   Desc Main
                           Document     Page 2 of 4
Case 18-31436   Doc 60   Filed 11/29/18 Entered 11/29/18 13:58:18   Desc Main
                           Document     Page 3 of 4
Case 18-31436   Doc 60   Filed 11/29/18 Entered 11/29/18 13:58:18   Desc Main
                           Document     Page 4 of 4
